924 P.2d 817 (1996)
324 Or. 294
STATE of Oregon, Respondent on Review,
v.
Gary Kenneth HERZOG, Petitioner on Review.
CC C890691CR, C890738CR, C890739CR; CA A66029 (Control), A66030, A66031; SC S41051.
Supreme Court of Oregon.
Argued and Submitted January 10, 1995.
Reassigned July 8, 1996.
Decided October 11, 1996.
*818 David E. Groom, Salem, argued the cause and filed the petition for review on behalf of petitioner on review.
Janet A. Metcalf, Assistant Attorney General, Salem, argued the cause on behalf of respondent on review. With her on the response brief were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General, Salem.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN, FADLEY and GRABER, JJ.[*]
PER CURIAM.
Defendant appeals his convictions for kidnapping in the first degree (3 counts), rape in the first degree (3 counts), sodomy in the first degree (4 counts), and sexual abuse in the first degree (2 counts). He contends that the trial court erred in allowing the admission of deoxyribonucleic acid (DNA) evidence using the Restriction Fragment Length Polymorphism (RFLP) method. The trial court held that that scientific technique satisfied the standard for the admissibility of scientific evidence articulated by the court in State v. Brown, 297 Or. 404, 687 P.2d 751 (1984). The Court of Appeals affirmed. State v. Herzog, 125 Or.App. 10, 864 P.2d 1362, 1364 (1993). The sole issue on review is whether the Court of Appeals erred in affirming the trial court's ruling admitting the state's RFLP DNA evidence. It did not. See State v. Lyons, 324 Or. 256, 924 P.2d 802 (1996) (decided this date) (discussing the admissibility of DNA evidence).
The decision of the Court of Appeals and the judgments of the circuit court are affirmed.
NOTES
[*]  Unis, J., retired June 30, 1996, and did not participate in this decision. Durham, J., did not participate in the consideration or decision of this case.